

114 HR 5842 IH: Helping Our Veterans with Chronic Pain and Opioid Addiction Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5842IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Kuster (for herself and Mr. Coffman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to improve treatment for
			 veterans suffering from opioid addiction and chronic pain, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Helping Our Veterans with Chronic Pain and Opioid Addiction Act of 2016. 2.Findings; sense of Congress (a)FindingsCongress makes the following findings:
 (1)Many veterans and their families have been affected by the national opioid epidemic caused in part by the prescription of opioid medication to manage pain.
 (2)Prescription opioid overdose rates for veterans receiving medical care furnished by the Department of Veterans Affairs are twice the national average.
 (3)More than 50 percent of veterans receiving such care are suffering from chronic pain. (4)Almost one in three veterans receiving such care are prescribed opioids to manage pain.
 (5)Many veterans prescribed opioids for the management of chronic pain are at risk of developing a dependency on opioids.
 (6)Many veterans receive health care from both the Department and community providers but the lack of care coordination among the Department and community providers when veterans receive purchased care places veterans at risk for poor health outcomes and results in inefficient use of finite health care resources.
 (7)Veteran-centric care coordination is associated with improved patient outcomes, as Department and non-Department health care teams coordinate and collaborate to provide the best care for veterans.
 (b)Sense of CongressIt is the sense of Congress that— (1)veterans suffering from opioid dependency should receive timely access to treatment and social services at Department of Veterans Affairs facilities or through qualified community providers and should have care and services managed and coordinated by the Department of Veterans Affairs;
 (2)veterans who are authorized by the Secretary of Veterans Affairs to receive opioid addiction treatment in the community must not lose the high quality, safety, care coordination, and other veteran-centric elements that the health care system of the Department of Veterans Affairs provides; and
 (3)if the Secretary purchases care for veterans from a community provider, such care must be secured in a cost-effective manner, in a way that complements the larger health care system of the Department by using industry standards for care and costs.
				3.Pilot program to improve treatment for veterans suffering from opioid addiction and chronic pain
 (a)In generalBeginning not later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a pilot program under which the Secretary provides health and social services and coordination of care and case management to covered veterans in need of treatment for opioid addiction and chronic pain through facilities of the Department and through qualified non-Department health care providers.
			(b)Program locations
 (1)In generalThe pilot program shall be carried out within at least five areas within different States. (2)Selection (A)In generalThe Secretary shall select five States with Department medical facilities to participate in the pilot program. Each of the five Department facilities selected shall be located in States that demonstrate—
 (i)the need for additional resources to provide health care services, including mental health, chronic pain management and social services to veterans in need of treatment for opioid abuse based upon the community assessment in subsection (a) of this section;
 (ii)demographic, population, and census data showing the highest rates per capita of opioid addiction in the United States or greater demand in the veteran patient population than capacity in facilities of the Department for treatment for opioid addiction; and
 (iii)lack of sufficient Department capacity to meet the demand of all patients in need of treatment for opioid addiction.
 (B)Other requirementsIn addition to the requirements in subparagraph (A), not fewer than four of the five selected States shall include—
 (i)at least one highly rural county, as determined by the Secretary upon consideration of the most recent decennial census with the highest per capita rate of opioid addiction;
 (ii)an urban county as determined by the Secretary upon consideration of the most recent decennial census with the largest population per capita of opioid addiction;
 (iii)a county as determined by the Secretary in a State with one of the highest statistically significant drug and opioid overdose death rate increases from 2013 to 2014 according to the Centers for Disease Control and Prevention and a low expenditure of funding per capita on substance abuse treatment in comparison to other States; and
 (iv)a county as determined by the Secretary in a State with a high rate per capita of veterans diagnosed with chronic pain and prescribed prescription opioids.
 (c)Provision of services through contractThe Secretary may provide health care services to veterans under the pilot program by entering into contracts with non-Department health care providers which are qualified to provide such services, as determined by the Secretary.
 (d)Exchange of medical informationIn conducting the pilot program under this section, the Secretary shall develop and use a functional capability to provide for the exchange of appropriate medical information between the Department and any non-Department provider with which the Secretary enters into a contract under subsection (c).
 (e)ReportNot later than the 30 days after the end of each year in which the pilot program under this section is conducted, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report which includes—
 (1)the assessment of the Secretary of the pilot program during the preceding year, including its cost, volume, quality, patient satisfaction, benefit to veterans, and such other findings and conclusions with respect to the pilot program as the Secretary considers appropriate; and
 (2)such recommendations as the Secretary considers appropriate regarding— (A)the continuation of the pilot program;
 (B)extension of the pilot program to additional Veterans Integrated Service Networks of the Department; and
 (C)making the pilot program permanent. (f)Covered veteranIn this section, the term covered veteran means a veteran who—
 (1)is enrolled in the system of patient enrollment established under section 1705(a) of title 38, United States Code, as of the date of the commencement of the pilot program under subsection (a)(2);
 (2)is eligible for health care under section 1710(e)(3)(C) of title 38, United States Code; or (3)is determined by the Secretary to be in need of treatment for opioid addiction and chronic pain.
 (g)TerminationThe authority to carry out a pilot program under this section shall terminate on the date that is three years after the date of the commencement of the pilot program.
			4.Assessment of Department and non-Department capabilities to treat opioid dependency and ensure
			 access to needed health care services
 (a)Assessment of Department capabilitiesThe Secretary shall conduct an assessment of the capabilities of the Department of Veterans Affairs, using such data, including demographic data and patient access data, as the Secretary determines necessary to provide—
 (1)health care services related to the treatment of opioid dependency and abuse, including mental health, opioid agonist treatment, social services, and non-opioid chronic pain management necessary for treating opioid addiction nationally, regionally, and locally;
 (2)management of chronic pain without the long-term use of opioids, including alternative therapies such as physical therapy, chiropractic care, acupuncture, massage, exercise programs, and other such evidence-based and experimental treatments;
 (3)evidence-based methods for safely reducing the dose and duration of the prescription of opioids for patients;
 (4)methods by which health care services are coordinated by the Department when care is provided by community providers; and
 (5)the manner by which the Department ensures placement of veterans in need of treatment for opioid dependency in treatment programs within a clinically sufficient time period according to published practice guidelines for the treatment of patients with opioid dependency.
 (b)Assessment of non-Department capabilitiesIn addition to the assessment required under subsection (a), the Secretary shall concurrently conduct an assessment of community providers to provide health care, mental health, social services, and alternative chronic pain management treatments necessary for the treatment of veterans diagnosed with an opioid addiction and for the treatment of veterans suffering from chronic pain.
 (c)Community providersIn this section, the term community provider means a non-Department of Veterans Affairs health care provider or social services provider determined by the Secretary as capable of providing health care services related to the treatment of opioid dependency and abuse, including mental health, opioid agonist treatment, social services, and non-opioid chronic pain management.
 (d)ReportAt the conclusion of the assessments conducted under this section, and not later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a comprehensive summary of the results of the assessments, including any implementation plans resulting from such assessments, and any recommendations for ways to better enable the Department to provide health care services within the programs and facilities of the Department and in coordination with community providers to veterans needing treatment for pain management and opioid addiction.
			5.Increased access to naloxone and other treatments for reversing opioid overdose
 (a)In generalThe Secretary of Veterans Affairs shall require all appropriate health care facilities of the Department of Veterans Affairs, and all Vet Centers and other Department facilities providing mental health and social services to veterans, to have a supply of naloxone or other medication for reversing opioid overdose.
 (b)Training on use of medicationThe Secretary shall ensure that all appropriate employees of the Department who are employed at facilities referred to in subsection (a) receive training on the administration of naloxone or other medication for reversing opioid overdose.
			